Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eugene Lmar Jackson appeals the district court’s order accepting the recommendation of the magistrate judge and denying his petition for a writ of mandamus in which he sought to be resentenced or to have his sentence adjusted so that it ran concurrently with his state sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Jackson, No. 3:99-cr-00001-JPB-JES-2, 2009 WL 3013732 (N.D.W.Va. Sept. 17, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.